By the Court.

We think the appeal lies in this case. It is substantially embraced in the provisions of stat. of 1829, ch. 144, sec. 1, which have not been restrained or qualified in this respect by any subsequent statutes.
The Court of Common Pleas have the authority to appoint a Master — consequently, when one is appointed, who makes a Report, that Report is evidence; — and though on appeal, the judgment below is vacated, still the Report, as evidence, comes up with the case, and may be used in the same manner as a plan or an auditor’s report might be used.